 1   ROBERT LAMANUZZI SBN: 213673
     Attorney at Law
 2   1330 L Street Suite D
 3   Fresno CA 93721
     (559) 441-1979
 4
     Attorney for Defendant
 5   ABEL CARREON
 6

 7

 8                                   UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    UNITED STATES OF AMERICA,                       Case No.: 1:13CR00278-001
12                      Plaintiff,
13            v.                                      STIPULATION AND ORDER TO
                                                      CONTINUE HEARING
14    ABEL CARREON,
15                      Defendant.
16

17

18           IT IS HEREBY STIPULATED by and between the parties hereto through their respective
19   counsel, ROBERT LAMANUZZI. attorney for Defendant ABEL CARREON, and HENRY
20   CARBAJAL, Assistant U.S. Attorney for Plaintiff, that the hearing currently scheduled for
21   September 23, 2019, at 8:30 a.m., shall be continued until NOVEMBER 18, 2019, at 8:30 a.m.
22           This continuance is necessary because compliance with one of the government’s
23   subpoenas has been delayed due to the serious health condition of a subpoenaed party. The
24   parties are informed that the subpoenaed party will be able to comply with the subpoena
25   following medical treatment which is anticipated to be completed shortly before November 18,
26   2019.
27   ///
28
                                                     1
 1          The parties stipulate that the time until the next hearing should be excluded from the

 2   calculation of time under the Speedy Trial Act. The parties stipulate that the ends of justice are

 3   served by the court excluding such time, so that counsel for the defendant may have reasonable

 4   time necessary for effective preparation, taking into account the exercise of due diligence. 18

 5   U.S.C. §3161(h)(7)(B)(iv). The parties stipulate and agree that the interests of justice are served

 6   by granting this continuance outweigh the best interests of the public and the defendant in a

 7   speedy trial. 18 U.S.C. §3161(h)(7)(A).

 8

 9          Dated: September 17, 2019              Respectfully submitted,

10
                                                   /s/ ROBERT LAMANUZZI.
11                                                 ROBERT LAMANUZZI.
12                                                 Attorney for Defendant,
                                                   ABEL CARREON
13

14
            Dated: September 17, 2019              Respectfully submitted,
15

16                                                 /s/ HENRY CARBAJAL
                                                   HENRY CARBAJAL
17                                                 Assistant U.S. Attorney
18

19                                                ORDER
20          The hearing as to the above named defendant currently scheduled for September 23, 2019,
21   at 8:30 a.m., is continued until NOVEMBER 18, 2019, at 8:30 a.m.
22
     IT IS SO ORDERED.
23
        Dated:     September 18, 2019                       /s/ Lawrence J. O’Neill _____
24                                                 UNITED STATES CHIEF DISTRICT JUDGE
25

26
27

28
                                                       2
